           Case 6:15-cr-10188-EFM Document 38 Filed 07/14/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                  Plaintiff,




   vs.                                                     Case Nos. 15-10188-EFM
                                                                     17-10061-EFM

  VERLARINA RUTH COLLINS,

                  Defendant.




                               MEMORANDUM AND ORDER

         This matter comes before the Court on Defendant Verlarina Ruth Collins’ Motion for

Compassionate Release (Doc. 29 in Case No. 15-10188 and Doc. 24 in Case No. 17-10061). She

seeks early release from prison due to having underlying health conditions that make her more

susceptible to contracting COVID-19. In addition, she seeks release because of her husband’s

deteriorating health and incapacitation. For the reasons stated below, the Court grants Defendant’s

motion.

                          I.     Factual and Procedural Background

         On December 8, 2015, in Case No. 15-10188, Defendant was charged by Indictment with

one count of theft of government property, three counts of aggravated identity theft, one count of

making a false statement to the government, and nine counts of wire fraud. On December 12,

2016, Defendant and the government entered into a plea agreement. Defendant agreed to plead
             Case 6:15-cr-10188-EFM Document 38 Filed 07/14/20 Page 2 of 6




guilty to Counts 1 and 2 of the indictment—theft of government property in violation of 18 U.S.C.

§ 641 and aggravated identity theft in violation of 18 U.S.C. § 1028A(a)(1).

        On April 25, 2017, in Case No. 17-10061, Defendant was charged with one count of failure

to surrender for service of sentence in violation of 18 U.S.C. § 3146(a)(2). On June 16, 2017, the

parties entered into a plea agreement in which Defendant plead guilty to Count 1 of the Indictment.

On September 7, 2017, the Court sentenced Defendant to eight months of imprisonment to run

consecutive to Defendant’s previous 45-month prison sentence.

        Defendant previously requested a compassionate release from this Court in late 2019. In

that motion, she sought a reduction in sentence based on her husband’s deteriorating health and its

effect on the care of their minor grandson. The Court denied Defendant’s request on January 13,

2020.

        Defendant again requests compassionate release based on changing circumstances. She

first requests release based on the risk of contracting COVID-19 in prison due to her underlying

health conditions of being an insulin-dependent diabetic and having Hepatitis C. She also requests

release due to her husband’s deteriorating health and incapacitation. Defendant is currently set for

release on February 5, 2021, and she is eligible for home confinement on August 29, 2020. The

government does not oppose her request.

                                             II.       Legal Standard

        The First Step Act amended the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A),

to allow a defendant to file his own motion for release.1 It allows defendants to seek early release

from prison provided certain conditions are met. First, “a criminal defendant may file a motion


        1
            See Pub. L. No. 115-391, 132 Stat. 5194.



                                                         -2-
             Case 6:15-cr-10188-EFM Document 38 Filed 07/14/20 Page 3 of 6




for compassionate release only if: ‘(1) he has exhausted all administrative rights to appeal the

BOP’s failure to bring a motion on his behalf, or (2) 30 days have passed since the warden of his

facility received his request for the BOP to file a motion on his behalf.’ ”2 The administrative

exhaustion requirement is jurisdictional and cannot be waived.3

        Next, if a defendant satisfies the exhaustion requirement, the Court may reduce the

defendant’s sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to the extent

they are applicable, if the court determines: (1) “extraordinary and compelling reasons warrant

such a reduction;” or (2) “the defendant is at least 70 years of age, has served at least 30 years in

prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination has been

made by the Director of the [BOP] that the defendant is not a danger to the safety of any other

person or the community.”4 Finally, the Court must ensure that any reduction in Defendant’s

sentence under this statute is “consistent with applicable policy statements issued by the

Sentencing Commission.”5

                                                 III.   Analysis

        Initially, Defendant satisfies the exhaustion requirement, and the Court has jurisdiction to

hear her request.         Next, Defendant seeks compassionate release on the extraordinary and

compelling circumstance of having an underlying health condition that makes her more susceptible


        2
         United States v. Boyles, 2020 WL 1819887, at *2 (D. Kan. 2020) (citing United States v. Alam, 2020 WL
1703881, at *2 (E.D. Mich. 2020)); see also 18 U.S.C. § 3582(c)(1)(A).
        3
            See United States v. Read-Forbes, 2020 WL 1888856, at *3 (D. Kan. 2020); Boyles, 2020 WL 1819887, at
*2.
        4
            18 U.S.C. § 3582(c)(1)(A)(i)-(ii).
        5
          Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding the Sentencing Commission policy
statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543 U.S. 220
(2005)).



                                                          -3-
            Case 6:15-cr-10188-EFM Document 38 Filed 07/14/20 Page 4 of 6




to contracting COVID-19. Defendant has Type 2 Diabetes and is insulin-dependent. She also has

Hepatitis C and hypertension. The Government acknowledges that if an inmate has a chronic

medical condition that has been identified by the Centers for Disease Control and Prevention

(“CDC”) as elevating the inmate’s risk of becoming seriously ill from COVID-19, the condition

may satisfy the standard of “extraordinary and compelling reasons.”6 The CDC identifies diabetes

as one of the risk factors that places inmates at higher risk of complications from COVID-19.

Thus, Defendant has identified an at-risk underlying health condition.

       In addition, COVID-19 cases continue to rise in the facility in which Defendant is

incarcerated. When Defendant first filed her motion for release, there was only one positive case

and one death. As of July 9, 2020, there are 79 positive cases with 500 tests pending result. In

addition, the number of positive cases nearly doubled last week at the facility. Thus, due to

Defendant’s diabetes, as well as two other chronic underlying health conditions, that make her

more susceptible to contracting COVID-19, the Court finds she presents an extraordinary and

compelling circumstance.

       Furthermore, one of the other extraordinary and compelling circumstances listed in the

Application Notes of U.S.S.G. § 1B1.13 is the “[t]he incapacitation of the defendant’s spouse or

registered partner when the defendant would be the only available caregiver for the spouse or

registered partner.”7 Defendant also requests compassionate release alleging that her husband is

incapacitated. Defendant’s husband is confined to a wheelchair and is no longer receiving home

health services due to being high risk from COVID-19. This factor also weighs into the Court’s



       6
           See Doc. 32 at 6 (citing § 3582(c)(1)(A) and U.S.S.G. § 1B1.13).
       7
           U.S.S.G. Manual, § 1B1.13, Application Notes, 1(C)(i)–(ii).



                                                        -4-
            Case 6:15-cr-10188-EFM Document 38 Filed 07/14/20 Page 5 of 6




consideration in determining Defendant’s suitability for compassionate release based on

extraordinary and compelling circumstances.

       Finally, the Court considers whether Defendant’s sentence reduction would comply with

the sentencing factors enumerated in 18 U.S.C. § 3553(a) “to the extent that they are applicable.”8

Some of these factors include the nature and circumstances of the offense; the need for the sentence

imposed to reflect the seriousness of the offense, afford adequate deterrence, and protect the public

from future crimes by the defendant; and the need to avoid unwarranted sentence disparities.9

       The Court will only note a few of these factors. Defendant engaged in theft of property

and identity theft. She also failed to self-surrender to begin her prison sentence. The Court does

not condone this activity and notes that Defendant engaged in serious fraudulent activity and

unlawful conduct for which she should be punished. Yet, the Court notes that these crimes were

non-violent, and it does not appear that Defendant poses a danger to the safety of other people in

the community if she is released.

       In addition, she has served the majority of her prison sentence and only has seven remaining

months on it. She is currently eligible for home confinement in one month. Once released, she

will remain subject to a two-year term of supervised release. Thus, the Court does not believe that

requiring Defendant to remain incarcerated for an additional seven months would advance the

goals of sentencing, particularly in light of the COVID-19 pandemic and risk of serious health

consequences to Defendant. Accordingly, the Court finds that Defendant’s sentence remains

significant and serves the sentencing goals enumerated in § 3553(a).



       8
           18 U.S.C. § 3582(c)(1).
       9
           18 U.S.C. § 3553(a).



                                                -5-
           Case 6:15-cr-10188-EFM Document 38 Filed 07/14/20 Page 6 of 6




       IT IS THEREFORE ORDERED that Defendants’ Motion for Compassionate Release

(Doc. 29) in Case No. 15-10188 is GRANTED.

       IT IS FURTHER ORDERED that Defendants’ Motion for Compassionate Release (Doc.

24) in Case No. 17-10061 is GRANTED. Defendant’s sentence of imprisonment is reduced to

time served.

       IT IS FURTHER ORDERED that the BOP shall immediately release Defendant from

FMC Carswell. Once released, Defendant shall quarantine for a period of 14 days at her residence.

In addition, Defendant’s two-year term of supervised release shall begin immediately upon her

release.

       IT IS SO ORDERED.

       Dated this 14th day of July, 2020.




                                                     ERIC F. MELGREN
                                                     UNITED STATES DISTRICT JUDGE




                                               -6-
